Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note that new Claims 16-17 are not labeled as withdrawn despite depending on withdrawn claims. As such, they are considered withdrawn and not further considered in this office action. Rejoinder will be considered upon the finding of any allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as 

Claims 1-9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al. (US 2008/0226346 A1, hereinafter Hull) in view of Wilenski et al. (US 2018/0141284 A1, hereinafter Wilenski) and Smalley et al. (US 5,597,520 A, hereinafter Smalley).
Regarding Claims 1-9, 12, and 15, Hull teaches a 3D printing ink discharge apparatus (the source of build material is typically an ink jet print head per [0013]) and, per [0134], a controller that performs much of what the claimed controller does by delivering instructions for ink delivery per slice to form a map of desired illuminance for the object material to determine how much light to deliver to areas of object building, including changing illuminance in areas of print material versus no print material, which necessarily includes a determination of distance between printing regions – in this is, if there is a distance between regions, the irradiation in the in the non-printing region would be inhibited in comparison to a reference to a reference illuminance that also must have been necessarily set, in response to the determination of that distance, and wherein depending on the shape being formed, there would be some shapes where illuminance increases with height.
Regarding Claims 1 and 5-6 specifically, Hull is less clear about changing illuminance between two printing regions based on the width of those printing regions, and it is not totally clear if Hull’s systems include a discharge head configured to discharge toward to a stage with a driver configured to provide relative movement between the head and stage.
In analogous art pertaining to 3D printing, Melinksi confirms in Figure 1 that the claimed head/stage relationship is indeed a well-known 3D printing configuration, thus rendering it obvious to be used, and further teaches in [0038]-[0042] that there are cases where the outer edges and central 
Therefore, it would have been obvious to use a relatively-movable driven head/stage system per Melinski in Hull, while also varying illuminance to achieve desired properties, which means that in the case where edges receive relatively more illuminance, the smaller width printing regions are being selected to receive higher illuminance in line with Claim 6.
Furthermore, Smalley, in analogous art pertaining to 3D printing, teaches in Column 6 Lines 38-65 that the illuminance of curing light should be adjusted by anticipating when the penetration depth of curing energy will be too deep for a given layer and anticipate the influence of curing light on a subsequent layer that would allow multiple layers to cure, and make illuminance adjustments accordingly, such that it would be obvious to apply such anticipation to the previous combination to ensure earlier-laid-down layers are illuminated with proper amounts of curing energy, after anticipating the penetration depth of illuminance on subsequent layers.
Specifically regarding Claim 15, adding a second light source to independently control illuminance is simply an obvious example of duplication of parts in order to achieve the well-established goal of making processes faster.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743